DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1-7 are amended in the reply filed on 01/22/2021. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Hao and Steger in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Embedment member (219, appears to be a post and shaft, para. [0058]) in claims 1-5,
First embedment member (221, appears to be a post, para. [0059]) in claims 1-5
Second embedment member (220, appears to be a shaft, para. [0061]) in claims 1-5
Plate-like member (appears to be a plate like portion/chuck, see para. [0056]) in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a plasma processing apparatus comprising a mounting stage manufactured by a method for manufacturing a mounting stage comprising" in the first few lines of the claim. It is unclear which statutory class this claim now falls in, as two appear to be disclosed, and thus also unclear where the body of the claim begins. Examiner will interpret broadly. Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240688 to Hao et al (“Hao”) in view of US 5,730,803 to Steger et al (“Steger”).
Claim 1:  Hao discloses a plasma processing apparatus comprising: a mounting stage (200 [substrate support], Fig. 4) including a plate-like member (208 [ceramic layer]), which has a mounting surface (top surface of 208), on which an object (220 [substrate]) to be processed is mounted (see para. [0029]), and a back surface (bottom surface of 208) provided on a side opposite to the mounting surface (see Fig. 4), and in which a first hole (232 [chamber]) penetrating through the mounting surface (top surface of 208) and the back surface (bottom of 208) is formed, and a base (204 [baseplate]) which has a supporting surface (268 [upper surface of 204]) for supporting the plate-like member (see Fig. 4 where 208 rests on 204 from 212, para. [0028]) and in which a second hole (upper wider portion of 224 [channel]) penetrating through the supporting surface (268) and communicating with the first hole (232) is formed; 
Hao discloses an embedment member (236 [plug]) disposed inside the first hole (232) and the second hole (upper wider portion of 224), the embedment member (236) 
However Hao does not explicitly disclose and wherein the first embedment member has a portion having a wider width at a lower end than an upper end.
Steger discloses wherein a first embedment member (306 [ceramic pin], Fig. 3A) has a portion (wider portion of 306) having a wider width at a lower end (see Fig. 3A) than an upper end (narrower portion of 306) for the purpose of avoiding a straight path from the upper surface of the chuck to the interior of the cavity of the conduit to help prevent arcing of high density plasma into the cavity of conduit and concurrent breakdown of the heat transfer gas (col. 7, lines 40-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width configuration as taught by Steger with motivation to avoid a straight path from the upper surface of the chuck to the interior of the cavity of the conduit to help prevent arcing of high density plasma into the cavity of conduit and concurrent breakdown of the heat transfer gas.
Claim 2:  The apparatus of Hao in view of Steger discloses wherein the first embedment member (240, Fig. 4, Hao) and the second embedment member (244) are 
Claim 3:  The apparatus of Hao in view of Steger discloses wherein a recess (256 [pocket], Fig. 4 Hao) is formed at a peripheral edge of an upper end portion of the second embedment member (244, see Fig. 4).
Claim 4:  The apparatus of Hao in view of Steger does not explicitly disclose wherein a thickness of the first embedment member appears to be equal to or smaller than a thickness of the plate-like member.
Yet another embodiment of Hao (Fig. 1), Hao discloses wherein a thickness of a first embedment member (50 [upper portion, Fig. 1) appears to be equal to or smaller than a thickness of a plate-like member (18 [ceramic layer]), for the purpose of reducing arcing, and/or further reducing heat transfer gas volume, para. [0017]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the option of the thickness of the first embedment member to be equal or smaller than the thickness of the plate-like member with motivation to reduce arcing and/or reduce heat transfer gas volume.
Claim 5:  The apparatus of Hao in view of Steger discloses wherein the first embedment member (240, Fig. 4, Hao) is in any one of a shape of a protrusion (see Fig. 4 where 240 is interpreted as a protrusion shape as it protrudes into 244, para. [0033]), a shape where a width of a portion increases as the portion approaches a lower end, a shape .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240688 to Hao et al (“Hao”) in view of US 5,730,803 to Steger et al (“Steger”).
Claim 6:  Hao discloses a method for manufacturing a mounting stage (200 [substrate support], Fig. 4) comprising: preparing an embedment member (236, Fig. 4) formed by fitting a protrusion (bottom portion of 240 [upper portion] protruding into 244, see para. [0033], Fig. 4) formed in a lower end of a first embedment member (240), into a recess (256 [pocket]),  formed in an upper end of a second embedment member (244 [lower portion]);
inserting the embedment member (236) into a mounting stage (200), the mounting stage (200) including a plate-like member (208 [ceramic layer]), which has a mounting surface (top surface of 208), on which an object (220 [substrate]) to be processed is mounted (see para. [0029]), and a back surface (bottom surface of 208) provided on a side opposite to the mounting surface (see Fig. 4), and in which a first hole (232 [chamber]) penetrating through the mounting surface (top surface of 208) and the back surface (bottom of 208) is formed, and a base (204 [baseplate]) which has a supporting surface (268 [upper surface of 204]) for supporting the plate-like member (see Fig. 4 where 208 rests on 204 from 212, para. [0028]) and in which a second hole (upper wider portion of 224 [channel]) penetrating through the supporting surface (268) and communicating with the first hole (232) is formed; 
Hao discloses disposing the embedment member (236 [plug]) inside the first hole (232) and the second hole (upper wider portion of 224) so as to provide a heat transfer gas path inside the first and second holes (see para. [0029-0030]).
Hao discloses dividing the protrusion from the first embedment member using stress applied from the mounting stage after disposing the embedment member so as to make the first embedment member and the second embedment member not mutually fixed (240 and 244 are separate structures, but have mating features, see Fig. 4, and para. [0033] where they are separated by a gap [248], where Examiner interprets “not mutually fixed to mean they are not brazed or sealed together by their contact surfaces).
However Hao does not explicitly disclose wherein the first embedment member has an intervening portion having a wider width at a lower end than an upper end.
Steger discloses wherein a first embedment member (306 [ceramic pin], Fig. 3A) has a portion (wider portion of 306) having a wider width at a lower end (see Fig. 3A) than an upper end (narrower portion of 306) for the purpose of avoiding a straight path from the upper surface of the chuck to the interior of the cavity of the conduit to help prevent arcing of high density plasma into the cavity of conduit and concurrent breakdown of the heat transfer gas (col. 7, lines 40-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width configuration as taught by Steger with motivation to avoid a straight path from the upper surface of the chuck to the interior of the cavity of the conduit to help prevent arcing of high density plasma into the cavity of conduit and concurrent breakdown of the heat transfer gas.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240688 to Hao et al (“Hao”) in view of US 5,730,803 to Steger et al (“Steger”).
Claim 7:  Hao discloses a plasma processing apparatus comprising a mounting stage manufactured by a method for manufacturing a mounting stage (200 [substrate support], Fig. 4) comprising: preparing an embedment member (236, Fig. 4) formed by fitting a protrusion (bottom portion of 240 [upper portion] protruding into 244, see para. [0033], Fig. 4) formed in a lower end of a first embedment member (240), into a recess (256 [pocket]), formed in an upper end of a second embedment member (244 [lower portion]);
inserting the embedment member (236) into a mounting stage (200), the mounting stage (200) including a plate-like member (208 [ceramic layer]), which has a mounting surface (top surface of 208), on which an object (220 [substrate]) to be processed is mounted (see para. [0029]), and a back surface (bottom surface of 208) provided on a side opposite to the mounting surface (see Fig. 4), and in which a first hole (232 [chamber]) penetrating through the mounting surface (top surface of 208) and the back surface (bottom of 208) is formed, and a base (204 [baseplate]) which has a supporting surface (268 [upper surface of 204]) for supporting the plate-like member (see Fig. 4 where 208 rests on 204 from 212, para. [0028]) and in which a second hole (upper wider portion of 224 [channel]) penetrating through the supporting surface (268) and communicating with the first hole (232) is formed; 
Hao discloses disposing the embedment member (236 [plug]) inside the first hole (232) and the second hole (upper wider portion of 224) so as to provide a heat transfer gas path inside the first and second holes (see para. [0029-0030]).
Hao discloses dividing the protrusion from the first embedment member using stress applied from the mounting stage after disposing the embedment member so as to make the first embedment member and the second embedment member not mutually fixed (240 and 244 are separate structures, but have mating features, see Fig. 4, and para. [0033] where they are separated by a gap [248], where Examiner interprets “not mutually fixed to mean they are not brazed or sealed together by their contact surfaces).
However Hao does not explicitly disclose wherein the first embedment member has an intervening portion having a wider width at a lower end than an upper end.
Steger discloses wherein a first embedment member (306 [ceramic pin], Fig. 3A) has a portion (wider portion of 306) having a wider width at a lower end (see Fig. 3A) than an upper end (narrower portion of 306) for the purpose of avoiding a straight path from the upper surface of the chuck to the interior of the cavity of the conduit to help prevent arcing of high density plasma into the cavity of conduit and concurrent breakdown of the heat transfer gas (col. 7, lines 40-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width configuration as taught by Steger with motivation to avoid a straight path from the upper surface of the chuck to the interior of the cavity of the conduit to help prevent arcing of high density plasma into the cavity of conduit and concurrent breakdown of the heat transfer gas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718